FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 15, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-7018
                                                  (D.C. No. 6:09-CR-00053-RAW-1)
 TROY ROBERT MEDLIN,                                         (E.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      Troy Robert Medlin appeals the district court’s denial of his pro se motion

seeking credit toward his federal sentence for time served in state custody pursuant to

a state-court judgment. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                   BACKGROUND

      In September 2009, a jury found Mr. Medlin guilty of possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
possession of a firearm while subject to a domestic violence protective order, in

violation of 18 U.S.C. §§ 922(g)(8) and 924(a)(2). In April 2010, the district court

imposed concurrent sentences of 188 months for the drug offense and 120 months for

the firearm offense. We affirmed on direct appeal. United States v. Medlin, 408 F.

App’x 203, 206 (10th Cir. 2011). 1

      Before beginning his federal sentence, Mr. Medlin pleaded guilty to various

charges in state court and began serving his state sentence in July 2010. Upon his

release from state prison in 2018, Mr. Medlin began serving his federal sentence. In

2019, he filed a pro se motion seeking credit against his federal sentence for the time

he served in state custody. The court denied the motion, noting “this request was

previously addressed directly with correspondence to the Bureau of Prisons.” R. Vol.

4 at 19. That correspondence indicated that the federal sentence was to run

consecutive to the state sentence. 2 Mr. Medlin then filed a motion to reconsider,

which the court construed as a notice of appeal.




      1
       In 2016, the district court reduced the sentence for the drug offense from 188
months to 151 months based on a revision to the Sentencing Guidelines.
      2
         Mr. Medlin attached to his motion a letter from the Bureau of Prisons
(“BOP”) acknowledging his request for credit for time spent in state prison and
stating it would inquire of the district court whether the federal sentence was to run
concurrently with the state sentence. Although that letter is the only correspondence
on this subject in the record, the government attached two additional letters to its
brief—one from the BOP to the district court asking whether the federal sentence was
to run concurrently or consecutively to the state sentence, and an unsigned response
from the court, confirming the federal sentence was to run consecutively.
                                           2
                                     DISCUSSION

       Mr. Medlin is pro se and therefore, “we liberally construe his filings.” James

v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013). But “we will not act as his

advocate.” Id. “Our rules of appeal require appellants to sufficiently raise all issues

and arguments on which they desire appellate review in their opening brief.” Clark

v. Colbert, 895 F.3d 1258, 1265 (10th Cir. 2018) (brackets and internal quotation

marks omitted). “[P]ro se parties [must] follow the same rules of procedure that

govern other litigants,” including the rule requiring that briefs contain “more than a

generalized assertion of error, with citations to supporting authority.” Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840-41 (10th Cir. 2005) (internal

quotation marks omitted); see also Fed. R. App. P. 28(a)(8)(A) (requiring briefs to

explain the reasons for each contention with citations to authorities supporting each

argument). “When a pro se litigant fails to comply with that rule, we cannot fill the

void by crafting arguments and performing the necessary legal research.” Garrett,

425 F.3d at 841 (brackets and internal quotation marks omitted).

       In his brief, Mr. Medlin contends that his federal and state charges were for the

same acts and that he is entitled to credit for “time spent in state[] custody for [the]

same crimes.” Aplt. Opening Br. at 4. But he makes only the conclusory assertions

that “the correct law was never used,” id. at 3, and that the district court failed to

apply the Federal Rules of Criminal Procedure and 18 U.S.C. § 3585(b). As with his

filings in district court, his brief provides no analysis and fails to establish any



                                             3
jurisdictional or substantive basis upon which the district court could have granted

him the relief he sought.

      We “will not consider . . . issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation.” United States v.

Wooten, 377 F.3d 1134, 1145 (10th Cir. 2004) (internal quotation marks omitted).

Because Mr. Medlin has failed to adequately challenge the district court’s ruling, we

affirm the order denying his motion for credit for time served.

                                   CONCLUSION

      The district court’s order is affirmed. We deny Mr. Medlin’s motion for leave

to proceed on appeal without prepayment of costs or fees due to the lack “of a

reasoned, nonfrivolous argument on the law and facts.” Rolland v. Primesource

Staffing, L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007). The filing fees and costs are

due and payable immediately.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                           4